The employer and its insurance carrier have appealed from an award in favor of claimant at various rates of compensation on account of reduced earnings. The appellants concede that the only issue involved is whether or not the award should be computed on a basis of individual weeks or whether it should be computed on an average over a reasonable period of time. The award was proper and in accord with the evidence. (Workmen’s *941Compensation Law, § 15, subd. 5-a.) Award affirmed, with costs to the Workmen’s Compensation Board. All concur.